*531ORDER
PER CURIAM.
Reginald Garrison appeals the judgment entered on his convictions after a jury trial for child molestation. The exclusion of testimony regarding the victim’s reputation for untruthfulness was not an abuse of discretion and could not have been prejudicial in any event because the defendant confessed. That confession was voluntary and admissible and provided overwhelming evidence of the defendant’s guilt. We affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 80.25(b).